 


110 HR 1224 IH: Strengthening Physical Education Act of 2007
U.S. House of Representatives
2007-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1224 
IN THE HOUSE OF REPRESENTATIVES 
 
February 28, 2007 
Mr. Wamp (for himself, Mr. Kind, and Mr. Inslee) introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend section 1111 of the Elementary and Secondary Education Act of 1965 regarding challenging academic content standards for physical education, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Strengthening Physical Education Act of 2007. 
2.DefinitionsIn this Act: 
(1)State educational agencyThe term State educational agency has the meaning given such term in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). 
(2)Local educational agencyThe term local educational agency has the meaning given such term in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). 
(3)SecretaryThe term Secretary means the Secretary of Education. 
3.FindingsCongress makes the following findings: 
(1)Obesity-related diseases cost the United States economy more than $100,000,000,000 every year. 
(2)Almost half of young people aged 12 through 21, and more than a third of high school students, do not participate in vigorous physical activity on a regular basis. 
4.Physical educationSection 1111(b) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)) is amended— 
(1)in paragraph (1)(C)— 
(A)by striking arts, and and inserting arts,; and 
(B)by striking science, and inserting science, and (beginning in the 2007–2008 school year) physical education,; and 
(2)in paragraph (3)— 
(A)in subparagraph (A)— 
(i)by striking and science and inserting science, and physical education; and 
(ii)by inserting before the period and no State shall be required to meet the requirements of this part relating to physical education assessments until the beginning of the 2009–2010 school year; and 
(B)in subparagraph (C)(v)— 
(i)in subclause (II)(cc), by inserting and after the semicolon; and 
(ii)by adding at the end the following: 
 
(III)beginning not later than school year 2009–2010, measure the proficiency of all students in physical education and be administered not less than 1 time during— 
(aa)grades 3 through 5; 
(bb)grades 6 through 9; and 
(cc)grades 10 through 12;. 
5.Best practices resource 
(a)EvaluationThe Secretary of Education, in consultation with the Secretary of Health and Human Services, shall identify State and local physical education model programs and evaluate their effectiveness. 
(b)AssessmentThe Secretary of Education shall also identify safeguards and risks associated with physical education programs to ensure the safety and health of all students and, in developing evaluation criteria, shall take into account certain physical health limitations and consider measurements such as increased participation, general exercise levels, attitudes about activity and nutrition, and overall overweight prevalence. 
(c)Online best practices resourceThe Secretary of Education shall create a website to publish information on State and local physical education programs referred to in subsection (a).  
6.Grant program 
(a)Authorization 
(1)In generalThe Secretary may award grants on a competitive basis to State education agencies to establish and revise State standards for physical education, develop assessment tools, establish a model curriculum, and support the development of model programs. 
(b)Application 
(1)In generalA State that desires to receive a grant under subsection (a) shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may reasonably require. 
(2)ContentsEach application submitted pursuant to paragraph (1) shall include— 
(A)a description of the State’s physical education curriculum; 
(B)a description of how the State will use funds made available pursuant to a grant awarded under this Act to develop content and performance standards and improve the quality of its physical education program; and 
(C)a description of how the State will use funds to develop and implement physical education academic assessments and improve the performance and health of its students. 
(c)Approval 
(1)In generalThe Secretary shall approve an application submitted pursuant to subsection (a) if the application meets the requirements of this section and holds reasonable promise of achieving the purpose of this Act. 
(2)PriorityIn awarding grants under this section, the Secretary shall give priority to a high-need State educational agency. 
(3)Equitable distributionTo the extent practicable, the Secretary shall ensure an equitable geographic distribution of grants under this section among the regions of the United States. 
(4)Duration of grantsA grant under this section may cover a period of 5 years. At the end of the 5-year period, the grant recipient may apply for an additional grant under this section. 
(d)Uses of funds 
(1)Permissible usesA State that receives a grant under this section shall use the grant funds to— 
(A)develop, revise, or improve physical education curriculum to meet minimum content and performance standards established by the Secretary; 
(B)purchase content materials and equipment to implement physical education curriculum; 
(C)assist in the implementation of physical education model programs; and 
(D)provide for staff and teacher training and education. 
(e)Matching fundsEach State that receives a grant under this section shall demonstrate a financial commitment by contributing, either directly or through private contributions, non-Federal matching funds equal to 20 percent of the amount of the grant. 
(f)Technical assistanceThe Secretary shall provide technical assistance to State education agencies in the grant application process. 
(g)Assessment and evaluationThe Secretary shall report to Congress on the effectiveness of this program. 
7.Authorization of appropriationsThere is authorized to be appropriated to carry out this Act $30,000,000 for fiscal year 2009, $70,000,000 for fiscal year 2010, and $100,000,000 for each of fiscal years 2011 through 2013. Such funds shall remain available until expended. 
 
